R*706




Hon. J. M. Falkner,        Opinion No. V-340 *
Deputy Commissioner,
Department of Banking,     Re: Amount of Salaries
hustin, Texas                  for the Banking Com-
                               missioner, Deputy
                               Banking Commissioner
                               and DepartmentalEx-
                               aminer under the gen-
                               eral appropriation
                               bill for the bienniue
                               beginning September
                               1, 1947.
Dear Sir:
           In reply to your request for an opinion up-
on the above titled subject matter we beg to advise.
            Article 342-201 of the Texas Banking Code
(Vernon'sCodification)provides that': "The oompensa-
tion of the Commissioner (of Banking) shall be fixed by
the DepartmentalAppropriationBill, but shall not ex-
ceed Seven Thousand Five Hundred Dollars ($7,50OrOO)
per annum."' The succeedingarticle fixes the compen-
sation of the Deputy Commissioneras that fixed by the
DepartmentalAppropriationBill "but shall not exceed
Six Thousand Dollars ($6,000.00)per annum," while the
next suoceedingarticle makes similar provisions for
the DepartmentalExaminer except that the salar "shall
not exceed Five Thousand Five Hundred Dollars (ii5
                                                 ,500.-
00) per annum,"
            The rider to the appropriationfor the Bank-
ing Departm8nt to which you refer contains the follows
ing:
           "There is hereby appropriatedout
     of the fees and revenues collected by
     the Banking Department,for each of the
     ihal years ending August 31, 1948 and
     August 31, 1949, the sum of Ten Thousand
     ($lO,OOO.OO)Dollars or so much thereof
     as may be necessary, over and above the
Hon. J. M. Falkner - Page 2   (V-340)


     figures
        _- itemized
               .      in this Act to be
     usea ror tne purpose or purposes
     specifiedby the M.nance Commission
     of Texas and subject to the pr.ovis-
     ions of Article 342-112, Acts 1943,
     42th Legislature;page 128, chapter
     97, sub-chapter1, Article 12, pro-
     vided that no part of the appropria-
     tion hereby made shall be used for
     the purpose of increasing the salary
     'Ofany person occupying the prsltion
     described in this Aot except upon
     the writtbn approval of a majority
     of the members of the Finance Commis-
     sion of Texas, and the Minutes of the
     Commission shall set forth in detail
     the reasons for granting any such in-
     crease and a certified copy thereof
     shallnbe filed with the Comptroller
      l   .   .



            It will be seen that the Banking Code, which
is a general law of the State, definitelyfixes a maxi-
mum salary for the three officers named. The current ap-
propriation for the three officers named~is as follows:
"2. Banking Commisrioner(SN) $6,108.00,3. Deputy
Commissioner(SN), $5,508.00 and 4. DepartmentalExam-
iner (SN) $5,34OrOO." VQ~. 6, pa 819, Vernon's Texas
Session Laws. These appropriationsmay be supplemented
by the Finance Commission out of the $10,000;00appropria-
tion, up t0 the Statutorylimit, that is, $7,500.00 for
the Commissionerof Banking, 5$6,000.00 for the Deputy
Commissioner,and $5,500.00 for the DepartmentalExaminer.
The Finance Commission cannot increase the salariesbe-
yond the amounts fixed in Articles 342-201, 342-202, and
342-203, V.C.S., for the reason,that a general law ban-
not be amended or repealed by an approp8iationbill. Lln-
dbn v. Finley, 92 Tex, 454.




           The ealaries of the State Banklng
     Comaisaioner,the Deputy Banking COmmis-
     sioner, and the DepartmentalExaminer may
     be increased up to but.not above #7,500.00
.
    Hon. J. Id.Falkner - Page 3    (V-340)


          $6,000.00 and $5,500.00 respectively
          by the Finance commission of Texas,
         upon the written approval of a major-
         ity of the members of'said Commission,
         for the years ending August 31, 1948
         and August 31, 1949. Vol. 6, Vernon's
         Texas Session Laws, p. 819; Arts. 342-
         201, 342-202, ana 342-203, V. C. S.
                                       Yours very truly,
                                  ATTORNEY GENERAL OF,TEXAS


                                  By   LL
                                       Ocie Speer/         '
    0S:erc:wb                          Assistant